—In a proceeding for the judicial settlement of an account, the objector appeals from a decree of the Surrogate’s Court, Queens County (Nahman, S.), dated June 30,1992, which, after a hearing, settled the account.
Ordered that the decree is modified, on the law and the facts, by adding provisions (1) declaring that title to the bonds, and any interest earned thereon, listed in paragraph 2 of schedule E of the account of proceedings dated July 17, 1991, is awarded to the appellant, and (2) directing that these bonds are not to be included as an advance on the appellant’s legacy; as so modified, the decree is affirmed, without costs or disbursements, and the matter is remitted to the Surrogate’s Court, Queens County, for entry of an amended decree.
The appellant, a legatee under the last will and testament of the decedent, her father, objected to the accounting rendered by the colegatee and executor of that will. We find one of the objections to have merit.
The appellant was in possession of certain bearer bonds given to her by the decedent some years before his death. In light of the lack of any evidence that such bonds were advancements on the appellant’s legacy, .they were improperly treated as such in the accounting (Arenson, New York Practice Guide Probate and Estate Administration, Advancements, § 31.06).
We have considered the appellant’s remaining contentions and find them to be without merit. Lawrence, J. P., Santucci, Altman and Goldstein, JJ., concur.